DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light source unit” “light distribution unit” in claim 1 “visible ray/near-infrared ray measurement unit ” in claims 1-5, 7-8 and  “long wave infrared ray measurement unit” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 rejected under 35 U.S.C. 103 as being unpatentable over Hideo [JP2003339648A, English translation] in view of Nie [US 20110152692 A1].
As per claim 1, Hideo teaches a hybrid imaging system for photodiagnosis and phototherapy, which measures an optical signal generated from an object to extract a visible ray image and a near-infrared ray (NIR) image, and a long wave infrared ray (LWIR: long wave infrared) image (Hideo Fig 2, ¶0007 “visible light detection unit that detects visible light of a predetermined wavelength…A near-infrared detection unit that detects near-infrared light of the specific wavelength…And an image pickup unit provided with a far-infrared detection unit that detects the far-infrared intensity…”), the system comprising:
a light source unit irradiating the object with near- infrared rays or long wave infrared rays having a predetermined wavelength (Examiner choses near-infrared.  Hideo Fig 2 item 11.  Hideo ¶0020 “The irradiation unit 11 irradiates irradiation light containing at least visible light having a wavelength over almost the entire visible region and near infrared rays having a specific wavelength”);
a light distribution unit transmitting or reflecting an optical signal generated according to a light source irradiated to the object from the light source unit (Examiner choses transmitting. Hideo Fig 2 wavelength separation mechanism 121.  ¶0021-¶0022) to be distributed into a visible optical signal and a near-infrared optical signal, and a long wave infrared optical signal (Hideo ¶0022 “By selectively receiving near-infrared rays and far-infrared rays, it is configured to function as a visible light detection unit 12a, a near infrared ray detection unit 12b, and a far-infrared ray detection unit 12c.”); 
a visible ray/near-infrared ray measurement unit receiving and selectively filtering the visible optical signal and the near-infrared optical signal distributed from the light distribution unit, to measure at least one of the visible optical signal and the near-infrared optical signal (Hideo ¶0023 “The first visible light detection unit 12a1 detects the first visible light” ¶0030 “The outer surface image data generation means 23 calculates and processes the visible light detection signal output from the visible light detection unit 12a”, ¶0024 “The near-infrared detection unit 12b detects near-infrared rays of 780 nm and 830 nm”  ¶0031 “The internal biological function image data generation means 24 calculates and processes the near-infrared detection signal output from the near-infrared detection unit 12b”.  Further to, display function of biological function as a function of light inherently requires some measurement of light.  That is, items 12a1 and 12b 23 and 24 of Fig 2 thus correspond to the claimed visible ray/near-infrared ray measurement unit); 
and a long wave infrared ray measurement unit receiving and measuring the long wave infrared optical signal distributed from the light distribution unit (Hideo ¶0025 “The far-infrared detection unit 12c detects the far-infrared intensity of a predetermined”, ¶0032 “The living body temperature image data generation means 25 calculates and processes the far infrared ray detection signal output from the far infrared ray detection unit to generate living body temperature image data indicating the temperature or temperature change of the outer surface in the diagnostic region”).
The only difference from claim is that, Hideo does not expressly recite simultaneously extracting as recited in the preamble of the claim.  
Nie, in a related field of imaging system for diagnosis, teaches a system capable of simultaneous extraction of different wavelengths (Nie Fig 1B items 114, 116 (and other  optical elements 110, 118, 124) for simultaneous optical extraction, in this case to visible light and two infrared signals of different wavelengths).  
	Hence, optical elements that can be used for simultaneous extraction is known in the art.  Before the effective filing date of the art it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Hideo by substituting wavelength separation mechanism as in Nie.  Such a modification would provide at least two advantages: i) reduce the requirement for moving parts, (associated with scanning and adjusting as required in Hideo ¶0021), and hence wear and tear and ii) reduce processing time since data can be simultaneously received at the detection units.
 	As per claim 2, Hideo in view of Nie wherein the light distribution unit includes: a transmissive layer through which the visible optical signal and the near-infrared optical signal of a predetermined wavelength are transmitted, and a second infrared ray reflective layer by which the long wave infrared optical signal is reflected (Nie Fig 1B item 114, inherently has a transmissive layer for transmitting  visible and second NIR and reflecting first NIR to the imaging device 122b.  Hideo uses filter for far infrared and this modification would only require using the appropriate filter in the system in Nie).
  	As per claims 3-5, Hideo in view of Nie does not expressly teach wherein the transmissive layer comprises zinc selenide (ZnSe) so that the visible optical signal and the near-infrared optical signal having a wavelength of 400 to 850 nanometers (nm) are transmitted in an anti-reflection manner, or wherein the long wave infrared ray reflective layer comprises gold or platinum with high long wave infrared reflection, or wherein an adhesive layer is provided between the transmissive layer and the long wave infrared ray reflective layer to allow the transmissive layer and the long wave infrared ray reflective layer to adhere to each other, and the adhesive layer comprises indium tin oxide (ITO) or titanium.  However as per MPEP, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In this case it would have been routine experimentation to find appropriate materials for a constructing a dichroic mirror as in Nie, for transmitting and reflecting the appropriate wavelengths.  That is, these claims are only directed to appropriate filter design for different wavelengths, and hence an obvious modification. 
As per claim 7, Hideo in view of Nie further teaches  wherein the long wave infrared ray measurement unit includes: a long wave infrared imaging lens receiving the long wave infrared optical signal distributed from the light distribution unit to form an image thereof (Hideo ¶0021, condenser lens to which the picked up image is relayed and further to the appropriate detector), and a long wave infrared ray camera measuring the long wave infrared optical signal of which an image is formed through the long wave infrared imaging lens to extract the long wave infrared ray image (Hideo ¶0032).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Hideo in view of Nie  as applied to claim 7 above, and further in view of Li [US 20170205607 A1].
	As per claim 8, Hideo in view of Nie teaches claim 7 as discussed above.  Hideo in view of Nie does not expressly teach wherein the long wave infrared imaging lens comprises at least one of silicon, zinc selenide (ZnSe), and germanium with high transmission for a long wave infrared ray having a wavelength of 7 to 13 micrometers.
Li teaches  wherein the long wave infrared imaging lens comprises at least one of silicon, zinc selenide (ZnSe), and germanium with high transmission for a long wave infrared ray having a wavelength of 7 to 13 micrometers (Li claim 7 “The far infrared lens assembly according to claim 1, wherein the second lens is made of ZnSe.”  The range claimed is part of the that of far infrared / LWIR spectrum).
Before the effective filing date of the claimed invention t would have been obvious to a person of ordinary skill in the art to modify apparatus in Hideo in view of Nie by using ZnSe for lens. The motivation would be to use a commercially available material for manufacturing the condenser lens for the LWIR so that only specific wavelength signals are received at the image pickup unit.  

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner does not find it obvious to modify references of record to show wherein the visible ray/near- infrared ray measurement unit includes: a near-infrared ray cut-off filter provided at a front end of the visible ray/near-infrared ray measurement unit into which the optical signal is incident to selectively transmit only the near-infrared optical signal; a filter slide mount controlling an operation of the near-infrared ray cut-off filter; an imaging lens forming an image of the visible optical signal and/or the near-infrared optical signal; and a visible ray/near-infrared ray camera measuring the optical signal of which the image is formed through the imaging lens to extract a visible ray image and/or a near- infrared ray image as required in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793